Title: From George Washington to Clement Biddle, 15 September 1780
From: Washington, George
To: Biddle, Clement


                        

                            
                            Sir
                            Head Quarters Bergen County 15th Sept. 1780
                        
                        General Greene has transmitted to me a Copy of your letter to him of this date, setting forth the
                            embarrassment in which you find yourself by the operation of an Act of Congress of the 23d Augt which takes place this
                            day—As it is impossible, under present circumstances, to suspend the Business of the Forage department untill Colo.
                            Pickering, or the Gentleman appointed to succeed you, may arrive in Camp, you will be pleased to proceed in the execution
                            of the Office for the space of ten days from this date (unless Colo. Pickering or his Deputy should sooner arrive) giving
                            Certificates agreeable to the mode pointed out by the act, and keeping an exact account of those granted during that time,
                            that a return may be made to the Boards of War and Treasury according to the terms of the Act—I shall, in the mean time,
                            write to Colo. Pickering urging the necessity of his, or his deputy’s, immediate presence in Camp, and I shall also write
                            to Congress, informing them of the reasons which induced me to take the above step, and requesting them to make provision
                            for the payment of the Certificates which may be given in consequence by you or by Persons acting under your orders. I am
                            with great Regard Sir yr &c.

                    